Case 2:19-mj-00190-JHR Document 1-3 Filed 06/18/19 Page1of1i3 PagelD#:5

UNITED STATES DISTRICT COURT
DISTRICT OF MAINE

IN THE MATTER OF THE SEARCH OF
316 UPPER CROSS ROAD, LEBANON, No. 2:19-mj-190-JHR
MAINE

AFFIDAVIT IN SUPPORT OF APPLICATION
I, Shane Larkin, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

1. I am a New Hampshire State Trooper with the New Hampshire State Police
(“NHSP”) having served in this capacity since August 2, 2002. I have been assigned to the
NHSP Narcotics and Investigation Unit (“NIU”) since April 2013. In April 2013, I was assigned
to the Federal Bureau of Investigation Safe Streets Gang Task Force (““SSGTF”). During my
career with the NHSP, I have conducted and participated in physical and electronic surveillance,
written and executed search warrants which have resulted in the seizure of contro!led substances
and the arrests of narcotics distributors, debriefed informants and reviewed recorded
conversations and narcotics records. | have investigated violent crimes and violent street gangs,
narcotics trafficking, money laundering, and wiretap investigations while assigned to the FBI’s
Safe Streets Gang Task Force. Additionally, | have attended narcotics and criminal investigation
training classes put on by the New Hampshire State Police, New Hampshire Police Standards
and Training Council, and the Federal Bureau of Investigation.

2. In the course of my law enforcement training and experience, I have had an
Case 2:19-mj-00190-JHR Document 1-3 Filed 06/18/19 Page 20f13 PagelD#: 6

opportunity to search for, seize, and personally observe what I have recognized to be and what
was later confirmed by drug analysis to be scheduled drugs, including but not limited to heroin,
fentanyl, methamphetamine, cocaine, marijuana (both dried and growing), crack cocaine, and
various narcotics lawfully available only by prescription. I have conducted or participated in
among other things, surveillance, undercover transactions, debriefings of informants and
confidential sources, and reviews of taped conversations relating to narcotics trafficking. I have
assisted in many other investigations, both state and federal. I have drafted drug related search
and arrest warrants and have assisted in the execution of numerous search and arrest warrants in
which controlled substances, drug paraphernalia, drug related electronic data, and other
contraband was found. Through my training and experience, I have become familiar with the
habits, methods, routines, practices and procedures commonly employed by persons engaged in
the trafficking of illegal drugs.

3. Based on my training and experience, I am aware that most drug traffickers
commonly use cellular telephones in furtherance of their drug trafficking activities to
communicate with their supplier(s) and customers. Cell phones are often the easiest way for drug
buyers/traffickers to rapidly communicate the necessary logistical information back and forth,
such as where to meet suppliers or customers, and how much a specific drug / quantity of drug
will cost. Drug users/traffickers often speak in vague, guarded, or coded Janguage when
discussing their illegal business in an effort to further prevent detection, however drug
users/traffickers' wireless accounts routinely contain text messages that are easily explained as
evidence of drugs crimes and show cash exchanging hands between suppliers, dealers, and

customers.
Case 2:19-mj-00190-JHR Document 1-3 Filed 06/18/19 Page 3o0f13 PagelD#: 7

4, The statements contained in this affidavit are based, in part, on information
provided by the FBI and the participating agencies of the FBI’s New Hampshire Safe Streets
Gang Task Force. In preparing this affidavit, 1 have prepared reports and reviewed reports
prepared by other investigators regarding witness interviews, surveillance and other investigative
efforts regarding this investigation. In addition, I have discussed this investigation with other
officers involved in the case. Through my own observations, my conversations with other
officers and my analysis of reports prepared by other officers, | am familiar with this
investigation.

I. LOCATION TO BE SEARCHED

5. I seek a search warrant to search the following location: 316 Upper Cross Road,
Lebanon, Maine (“the Target Residence”). The Target Residence is the building on the right

side of the photograph shown below:
Case 2:19-mj-00190-JHR Document 1-3 Filed 06/18/19 Page 4of13 PagelD#: 8

 

The Target Residence is light brown, one story, single-wide mobile home shown on the right

side of the above photograph. As shown in the above photograph, to enter the Target
Residence, one proceeds down a driveway, walks up a short exterior set of wooden steps,
and enters the Target Residence through a red door.
il. DESCRIPTION OF PROPERTY TO BE SEIZED
See Attachment B.
Il. SHOWING OF PROBABLE CAUSE
Background Information from Confidential Source
6. The FBI is currently conducting an investigation into drug trafficking activities

conducted by Angel Valle and his associates in the District of Maine. Information relevant to
4
Case 2:19-mj-00190-JHR Document 1-3 Filed 06/18/19 Page5of13 PagelD#:9

this investigation has been provided to the FBI, by a Confidential Source (“CS”) who has
provided information to the FBI since March 2019. CS began cooperating with the FBI after the
FBI approached CS. The CS has not received any financial gain or promises in regards to its
current and past legal issues from the FBI as a result of its cooperation. It is likely that CS hopes
for consideration in exchange for the CS’s cooperation, in the form of leniency for past criminal
conduct committed by the CS. The CS has a long and serious criminal history with multiple
felony and misdemeanor convictions, for crimes such as Felonious Sexual Assault, False Report,
Willful Concealment, Felony Assault, Misdemeanor Assault, Burglary, Resisting Arrest, Theft
by Unauthorized Taking, Reckless Conduct.

7. I have corroborated much of the information provided by CS through police
reports of incidents that CS has described and other intelligence. The information provided by
CS has proven to be credible throughout CS’s cooperation. Additionally, CS’s information has
been corroborated by information obtained from various public databases. Moreover, CS has
readily admitted to CS’s own participation in criminal activity, including the possession and
distribution of controlled substances. For these reasons, I consider CS reliable.

8. The CS informed me that the CS has known Valle for a period of over 10 years
and has known Valle to sell controlled substances during the period of time that the CS has
known Valle. In addition, the CS informed me that the CS has previously purchased controlled
substance including fentanyl/heroin and cocaine base from Valle on many prior occasions, many
of which occurred within the last 4 years, and some of which occurred at or near the Subject

Residence. The CS has a history of purchasing and distributing controlled substances such as
5
Case 2:19-mj-00190-JHR Document 1-3 Filed 06/18/19 Page 6of13 PagelD#: 10

fentanyl/heroin and cocaine base, and is thus familiar with the appearance of and methods of
processing and packaging such substances.
First Controlled Purchase

9. On May 11, 2019, I met with the CS in preparation for a planned meeting
between the CS and Valle. The CS was provided with audio and video recording and
transmitting equipment, and directed to proceed to the Subject Residence. The CS left and
returned to me several hours later. Upon the CS’s return, the CS was debriefed, and provided the
following information, in substance and in part: The CS went to the Subject Residence and
Valle was not present when the CS arrived, but a female individual allowed the CS to enter the
residence. Inside the Subject Residence, the CS observed the female individual cooking “crack,”
also known as cocaine base, on a stove in the Subject Residence. Valle eventually arrived in the
Subject Residence and met with the CS, and ultimately brought the CS into a garage outbuilding.
The CS and Valle engaged in a conversation wherein, in substance and in part, Valle agreed to
sell the CS 20 fingers in exchange for $4,000, and indicated that another individual would
deliver the fingers to the CS. Based on my training and experience, “fingers” are cylindrical
packages containing approximately 10 grams of heroin and/or fentanyl. I have reviewed video
and audio surveillance footage of the CS’s meeting with Valle and Valle’s associates described
above. This video and audio surveillance footage is consistent with the CS’s description of the

events.
Case 2:19-mj-00190-JHR Document 1-3 Filed 06/18/19 Page 7of13 PagelD#: 11

10. On or about and between May 13, 2019, and May 14, 2019, the CS and Valle
engaged in communications, via cellular telephone, regarding the planned transaction. On May
13, 2019, I met with CS in advance of another planned meeting with Valle. The CS was
provided with $4,000 in pre-recorded buy money, as well as audio and video recording and
transmitting equipment, and directed to proceed to a meeting with Valle. The CS then made a
telephone call to Valle, who directed the CS to meet him at a location in Lebanon, Maine. The
CS then left my presence, and returned a short time later.

11. | Upon the CS’s return, the CS was debriefed regarding the meeting with Valle, and
provided the following information, in substance and in part: The CS met with Valle and
provided Valle with $4,000 pre-recorded buy money. Valle indicated to the CS, in substance and
in part, that the drug transaction would occur the next day, and that another individual might
bring the drugs to the CS. I have reviewed video and audio surveillance footage of the CS’s
meeting with Valle described above. This video and audio surveillance footage is consistent
with the CS’s description of the events.

12. On May 13, 2019, I met with the CS and search the CS and the vehicle used by
the CS for contraband, weapons, and unexplained currency, with negative results. I provided the
CS with audio and video recording equipment. The CS then left my presence, returned to me
approximately one hour later, and provided me with a plastic bag containing approximately 20
cylindrical plastic packages containing a tan powder. The tan powder was tested using a Tru
Narc device, which returned an inconclusive result. Based on my training and experience,
fentanyl] often tests as inconclusive using the Tru Nare Device. In addition, based on my training
and experience, the appearance of and method of packaging of the tan powder is consistent with

that of fentanyl.
Case 2:19-mj-00190-JHR Document 1-3 Filed 06/18/19 Page 8of13 PagelD#: 12

13. | Upon the CS’s return, the CS was debriefed regarding the controlled purchase and
provided me with the following information, in substance and in part: The CS engaged in
telephone communication with Valle during which Valle directed the CS to go to a location in
Lebanon, Maine. The CS arrived at the location, and met an individual who identified himself as
Valle’s brother “Jeff.” “Jeff” handed the CS the plastic bag containing approximately cylindrical
packages containing tan powder, which the CS then brought directly to me. I have reviewed
video and audio surveillance footage of the CS’s meeting with Valle’s associate Jeff described
above. This video and audio surveillance footage is consistent with the CS’s description of the
events.

Second Controlled Purchase

14. On May 28, 2019, I met with the CS and at my direction, the CS spoke with Valle
via cellular telephone, and arranged to purchase approximately 30 “fingers” from Valle. Valle
agreed to meet the CS at a location in New Hampshire. Prior to the planned meeting, I searched
the CS, and another FBI agent searched the CS’s vehicle, for contraband, weapons, and
unexplained currency with negative results. I provided the CS with video and audio recording
and transmitting equipment and approximately $6,000 in pre-recorded buy money. The CS was
then directed to proceed to the meeting with Valle.

15. | FBI Agents observed that the CS travelled to the agreed upon meeting location
and waited for Valle to arrive. A short time later, FBI agents observed that Valle arrived at the
location driving a Black Chevrolet Malibu with one male passenger inside. FBI Agents observed
the CS enter the vehicle. A short time later, FB] Agents observed the CS leaving the meeting

location. The CS then returned directly to me.
Case 2:19-mj-00190-JHR Document 1-3 Filed 06/18/19 Page9of13 PagelD#: 13

16. The CS was debriefed following the above described meeting with Valle, and
provided the following information, in substance and in part: After the CS entered Valle’s
vehicle, Valle instructed the CS to give the money to the male passenger, and indicated the male
passenger would count it. The CS handed the money to the male passenger, and Valle indicated
that the drugs would be provided to the CS later that evening. I have reviewed video and audio
surveillance footage of the CS’s meeting with Valle described above. This video and audio
surveillance footage is consistent with the CS’s description of the events.

17. On May 28, 2019, several hours after the CS’s initial meeting with Valle, the CS
made a recorded telephone call to Valle and arranged to meet Valle at the Subject Residence.
Prior to the planned meeting, I searched the CS, and another FBI agent searched the CS’s
vehicle, for contraband, weapons, and unexplained currency with negative results. I provided the
CS with video and audio recording and transmitting equipment. The CS was then directed to
proceed to the Subject Residence at which point the CS left my presence. A short time later, the
CS returned to me and provided me with a plastic bag containing approximately 30 cylindrical
packages containing a powdery substance.

18. The CS was debriefed following the above described meeting with Valle, and
provided the following information, in substance and in part: The CS entered the Subject
Residence and observed the male passenger present at the earlier meeting with Valle in New
Hampshire inside the Subject Residence. The CS entered the kitchen of the Subject Residence
and met Valle. Valle then directed the CS to a plastic bag on the kitchen table that contained
approximately 30 cylindrical packages of a powdery substance. While the CS was present, the
CS observed Valle and the male passenger packaging suspected controlled substances while

wearing plastic gloves. In addition, the CS observed a female individual cooking suspected crack
Case 2:19-mj-00190-JHR Document 1-3 Filed 06/18/19 Page 100f13 PagelD#: 14

on the kitchen stove and packaging quantities of suspected crack cocaine. The CS left the Subject
Residence, and returned directly to me with the bag containing the 30 cylindrical packages of
powdery substance. The powdery substance was tested using a Tru Narc device, which returned
an inconclusive result. Based on my training and experience, fentanyl often tests as inconclusive
using the Tru Narc Device. In addition, based on my training and experience, the appearance of
and method of packaging of the powdery substance is consistent with that of fentanyl. J have
reviewed video and audio surveillance footage of the CS’s meeting with Valle and Valle’s
associates described above. This video and audio surveillance footage is consistent with the
CS’s description of the events.

19. On June 16, 2019, at my direction, the CS went to the Subject Residence to meet
with Valle. The CS was not equipped with audio or video recording equipment at that time.
After the meeting, the CS informed me, in substance, and in part, that the CS met Valle inside
the Subject Residence. The CS further informed me that the CS observed Valle cooking crack
cocaine on the stove in the kitchen of the Subject Residence, and that the CS also observed
approximately multiple “fingers” of heroin and/or fentany] in the kitchen of the Subject
Residence. While inside the Subject Residence, the CS and Valle spoke about the CS purchasing
more heroin and/or fentanyl from Valle, and Valle told the CS to let Valle know when the CS
was ready to make another purchase, and that Valle would be able to obtain the heroin and/or
fentanyl for the CS.

TRAINING AND EXPERIENCE OF AFFIANT
20. Based upon my training, experience, and the training and experience of other agents

with whom I have worked and spoken, I know that:

10
Case 2:19-mj-00190-JHR Document 1-3 Filed 06/18/19 Page11o0f13 PagelD#: 15

a. drug traffickers often store drugs in private places including in their residences, their
vehicles, and in stash houses;

b. drug traffickers often possess and store firearms in their residences, their vehicles, and in
stash houses in order to protect themselves, their supplies of drugs, and/or drug proceeds;

c. narcotics traffickers must maintain, on hand, large amounts of U.S. Currency in order to
maintain and finance their on-going narcotics business;

d. it is common for narcotics traffickers to maintain books, records, receipts, notes, ledgers,
airline tickets, receipts relating to the purchase of financial instruments and or the transfer
of funds, and other papers relating to the transportation, ordering, sale and distribution of
controlled substances. That the aforementioned books, records, receipts, notes, ledgers,
etc., are maintained where the traffickers have ready access to them including their
residences and their vehicles;

e. itis common for drug dealers to secrete contraband, proceeds of drug saies and records of
drug transactions in secure locations within their residences, their businesses, their
vehicles, stash houses, and/or other locations which they maintain dominion and control
over, for ready access and to conceal these items from law enforcement authorities;

f. narcotics traffickers often purchase and/or title their assets in fictitious names, aliases, or
the names of relatives, associates or business entities to avoid detection of these assets by
government agencies;

g. even though these assets are in the names of others, the narcotics traffickers actually own
and continue to use these assets, and exercise dominion and control over them;

h. it is common for persons involved in narcotics trafficking to maintain evidence pertaining

to their obtaining, secreting, transfer, concealment and/or expenditure of narcotics

11
Case 2:19-mj-00190-JHR Document 1-3 Filed 06/18/19 Page12o0f13 PagelD #: 16

proceeds, such as: currency, financial instruments, precious metals and gemstones,
electronics, jewelry, books, records, invoices, receipts, records of real estate transactions,
bank statements and related records, passbooks, money drafts, letters of credit, money
orders, bank drafts, cashiers’ checks, bank checks, safe deposit box keys and money
wrappers. These items are maintained by the narcotics traffickers within their residences,
businesses, vehicles or other locations which they maintain dominion and control over;

i. when drug traffickers amass significant proceeds from the sale of drugs, they often
attempt to legitimize these profits through money laundering activities. To accomplish
these goals, drug traffickers utilize, among other mechanisms, domestic and international
banks and their attendant accounts, casinos, real estate, shell corporations and business
fronts, and otherwise legitimate businesses which generate large quantities of currency.
Traffickers often commingle narcotics proceeds with money generated by legitimate
businesses;

j. traffickers commonly maintain books or papers which reflect names, addresses and/or
telephone numbers of their associates in the trafficking organization;

k. traffickers take or cause to be taken photographs of themselves, their associates, and their
property. That these traffickers usually maintain these photographs in their possession;

l. drug traffickers often use electronic equipment such as computers, telex machines,
facsimile machines, currency counting machines and telephone answering machines to
generate, transfer, count, record and or store information in furtherance of their drug
trafficking activities;

m. drug traffickers often use cellular and/or portable telephones, smart phones, and other

electronic equipment and data storage devices in furtherance of their criminal activities;

12
Case 2:19-mj-00190-JHR Document 1-3 Filed 06/18/19 Page130f13 PagelD#: 17

n. narcotics traffickers often utilize multiple vehicles in furtherance of their drug trafficking
to include rental vehicles and vehicles registered in the names of third parties.
21. | Based upon the information set forth above, and in light of my training and
experience, I believe there is probable cause to believe the location to be searched contains

evidence of drug trafficking by Valle, and others.

 

Task Force Officer, FBI

Sworn to and subscribed before me on this 18th day of June, 2019.

 

13
